COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                             NO. 02-15-00175-CR


STEPHANIE MARIE MIDKIFF                                            APPELLANT

                                        V.

THE STATE OF TEXAS                                                      STATE


                                     ----------

      FROM COUNTY CRIMINAL COURT NO. 7 OF TARRANT COUNTY
                   TRIAL COURT NO. 1182573

                                    ------------

              MEMORANDUM OPINION 1 AND JUDGMENT
                                     ----------

      We have considered appellant’s “Motion to Dismiss Appeal.” The motion

complies with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P.

42.2(a). No decision of this court having been delivered before we received this

motion, we grant the motion and dismiss the appeal.       See Tex. R. App. P.

42.2(a), 43.2(f).

      1
       See Tex. R. App. P. 47.4.
                                          PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and SUDDERTH, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 10, 2015




                                2